UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 11-6117


ADRIAN DOMINIC WATKINS,

               Plaintiff – Appellant,

          v.

BOYD BENNETT; BETTY BROWN; BECKY POPE; MARVIN POLK; G.J.
BRANKER; RANDEL J. SPEER; D. SANDERS, Officer; R. TIFFANY,
Officer; OFFICER BOONE; MRS. SMITH, Officer; OFFICER
MITCHEAL; OFFICER MAGUM; OFFICER BROWN; OFFICER FOX; OFFICER
GALLAWAY; MRS. CHEARY, Officer; MRS. SHAW, Officer; RONALD
LOCKLEAR, Officer; ROY GILMORE, Officer; JUDY TAYLOR,
Officer; PAULA JACOB, Officer; OFFICER GILES; SGT. CORRELL;
L. CARR, Sgt.; SERGEANT ANDINO; SGT. DODA; SERGEANT JAMES;
SGT. WIMBERLY; SGT. WARD; REGINA HAMPTON, Sgt.; SGT. MILLER;
TRACY TYNER, Sgt.; LARRY CARTER, Sgt.; B. HOLLOWAY, Sgt.;
OFFICER BACHLOR; F. STRICKLAND, Lt.; H. CLAYBURN, Lt.; M.A.
JORDAN, Lt.; DONNIE R. RAYNOR, Lt.; LIEUTENANT WADDELL; LT.
DELGOTTO; LT. AIKENS; R. SIGNAL, Capt.; F.S. ONEAL, Capt.;
BRAD PERRITT, Capt.; CAPTAIN WILLIAMS; CAROL TORRES, Capt.;
MS. LAFLUER; Z. SIMMONS; MRS. WALTON; MRS. CHAPMAN; MRS.
COOPER; MARSHALL PIKE; GARY CRUTCHFIELD; J. BAKE WILLIAMS;
KENNETH M. JONES; GEROTHA R. SPAIN; REGINALD E. MIDGETTE,
Rev.;   ROBERT  L.   MONTGOMERY,  JR.,   Chaplain;  CHAPLAIN
WILLIAMS; CHAPLAIN WALLACE; MR. CALHOUN; M. LANE; GERRI L.
LOCKLEAR; MARRIETTA BARR; CHRISTOPHER COVINGTON; ISAAC
BALDWIN; LEWIS W. FERGUSON; BARBARA M. PIERCE; MRS. OWENS;
MRS. CASH; JIMMY L. BINFORD; CURTIS JONES; EDWARD B. THOMAS;
MITCHELL LOWRY; IRENE HARRIS; DEVATER C. POLK; HATTIE B.
PIMPONG; R.D. WELLMAN; BRADFORD BANNERMAN; ANTHONY HATHAWAY,
III; ALBERT THOMAS; FREDERICK HUBBARD; DANNY THOMPSON;
MICHAEL EASLEY; OFFICER RAYNOR; 4-18-07 FCC BOARD; 5-9-07
FCC BOARD; 5-30 DCC BOARD; OFFICER HICKMAN; OFFICER
ROBBISON; JOHN DOE #1; OFFICER MCPHAUL; OFFICER SCOTT;
OFFICER BROWN; JOHN DOE #2; JOHN DOE #3; JOHN DOE #4; JOHN
DOE #5; JOHN DOE #6; JOHN DOE #7; JOHN DOE #8; JOHN DOE #9;
JOHN DOE #10; JOHN DOE #11; NURSE JANE DOE,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-ct-03127-D)


Submitted:   April 28, 2011                 Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adrian Dominic Watkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Adrian      Dominic         Watkins       appeals         from    the      district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

without prejudice because it failed to comply with Fed. R. Civ.

P.    8(a)(2).     Generally,           a    district         court’s     dismissal         of    a

complaint without prejudice is not appealable.                            See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993) (holding that a “plaintiff may not appeal the

dismissal of his complaint without prejudice unless the grounds

for    dismissal     clearly       indicate          that      no     amendment       [in    the

complaint]    could       cure    the       defects      in    the    plaintiff’s         case”)

(alteration in original) (internal quotation marks omitted).                                     In

this case, Watkins would be able to save his action by amending

his    complaint     to    comply        with      the      district         court’s      order.

Therefore, the district court’s dismissal of Watkins’ complaint

without      prejudice       is     not         an       appealable           final       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.

We    dispense   with     oral    argument         because          the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                      DISMISSED




                                               3